Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 1 of 14 Page|D #: 1

FILED

MAY ~ 7 2019
UNITED sTATEs DISTRICT CoURT FoR THE
NoRTHERN I)ISTRICT 0F WEST vIRGINIA U‘§'LE§KQ§S§§,OV§,J§TZ‘§§§§D

 

 

UNITED STATES ()F AMERICA,
.. 1311€1@% §le l;lC
Crirnlnal No. `
v.
Violations:
ROGER D. CLEM, JR. and 13 U,S_C_ § 2
ALTON L. SKINNER, II, 18 U.s.C. § 1001(a)(2)
18 U.S.C. § 1341
Defendanfs- 18 U.s.C. § 1343
18 U.S.C. § 1349
18 U.S.C. § 1512(€)(2)
INDICTMENT
The Grand Jury charges that:
M_T_<_)_§§

(Conspiracy to Commit l\/lail Fraud and Wire Fraud)
At all relevant times:
l. Tlie l\/lagistrate Couit of Lewis County, West Virgi_nia, located in Weston, West
Virginia, Was comprised of two magistrates
2. A primary purpose of the l\/lagistrate Coult of Lewis County Was to admit bail in
all criminal matters in Lewis County except capital offenses
3. Defendant ROGER D. CLEM, JR. Was a duly elected Lewis County magistrate

authorized to admit bail in all criminal matters in Lewis County except capital offenses

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 2 of 14 Page|D #: 2

4. West Virginia state law required a county magistrate to furnish a detainee With a
Written list of all persons engaged under the authority of the circuit court in the business of
becoming surety for compensation, When the detainee indicated a desire to communicate With a
surety. W.Va. Code § 51-10-6.

5. lt Was the practice of the Lewis County magistrates to present detainees With a
collage of business cards of the bonding companies authorized to engage in the business of
becoming surety for compensation in criminal cases exercising jurisdiction in Lewis County.

6. E-Z~Out Bonding LLC (“E-Z-Out”) Was a company based in Sand Fork, Gilmer
County, West Virginia, that Was authorized to engage in the business of becoming surety for
compensation in criminal cases exercising jurisdiction in Lewis County.

7. The authorization of E-Z-Out Was conditioned on it being underwritten by
Lexington National lnsurance Corporation (“Lexington National”), based in Lutherville,
l\/laryland.

8. Dave Bourne Bail Bonds, lnc. (“Dave Bourne Bail Bonds”), based in Verona,
Virginia, Was the general agent of Lexington National.

9. T.E.S. Was listed on company records as the organizer and sole member of E-Z~
Out. ln addition, T.E.S. Worked as an authorized bonding agent for E-Z~Out.

lO. S.D.S. Worked as an authorized bonding agent for E-Z-Out.

ll. Defendant ALTON L. SKINNER, II Was a duiy elected Gilmer County

magistrate, the spouse of T.E.S., and the father of S.D.S.

l\.)

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 3 of 14 Page|D #: 3

12. Companies other than E-Z-Out authorized to engage in the business of becoming
surety for compensation in criminal cases exercising jurisdiction in Lewis County included A-l
Walton’s Bonding and Bill’s Bail Bonds, both based in Buckhannon, West Virginia; l\/l&l\/l
Bonding, based in Clarl<sburg, West Virginia; l\/linard’s Bail Bonding, based in Fairmont, West
Virginia; AAA Bail Bonds, based in Granviile, West Virginia; and Weatherholz Bonding, LLC,
based in Cumberland, l\/larylandi

l3. The Central Regionai Jail was a regional jail located in Flatwoods, Braxton County,
West Virginia, at which Lewis County arrestees could be detained pending arraignment via video
teleconference before a Lewis County magistrate and pending trial.

14. West Virginia law prohibited a bonding agent from entering a place of detention,
including a county courthouse, for the purpose of obtaining employment as a bonding agent,
without having been previously called by a detainee, or by some relative or other authorized person
acting for or on behalf of the detainee W.Va. Code § 5l-l 0-7.

THE CONSPIRACY

15. Beginning at least as early as in or about December 2016 and continuing through
on or about l\/lay 7, 2019, in the Northern District of West Virginia and elsewhere, the defendants,
ROGER D. CLEM, JR. and ALTON L. SKINNER, II, did knowingly combine, conspire,
confederate, and agree with one another to commit mail fraud and wire fraud, by devising a scheme
to defraud and obtain money and property from A-l Walton’s Bonding, Bill’s Bail Bonds, l\/l&l\/l
Bonding, l\/linard’s Bail Bonding, AAA Bail Bonds, and Weatherholz Bonding, LLC, by means
of materially false and fraudulent pretenses, representations and promises, in violation of Title l 8,

United States Code, Sections 1341 and 1343.

L)J

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 4 of 14 Page|D #: 4

OBJECTS OF THE C()NSPIRACY

 

l6, lt was a purpose and object of the conspiracy for the defendants to enrich Defendant
ALTON L. SKINNER, ll through mail fraud and wire fraud

l7. lt was a further purpose and object of the conspiracy to hide, conceal, and cover up
the nature and scope of the defendants’ dealings with one another regarding E~Z-Out business

MANNER AND l\/IEANS OF THE C()NSPIRACY
lt was part of the conspiracy that:

18. Defendant R()GER D. CLEM, JR. would take official actions favorable to E-Z-
Out, includingg but not limited to, setting an unnecessary surety bond.

19. Defendant R()GER D. CLEM, JR. would make fraudulent comments to detainees
appearing before him and friends and family of detainees appearing before him that were favorable
to E-Z-Out to the exclusion of the other authorized bonding companies

2(). Defendant R()GER D. CLEM, JR. would conceal from detainees appearing
before him and friends and family of detainees appearing before him certain material facts,
including, but not limited to, the existence of authorized bonding companies in addition to E-Z-
Out.

21. Defendant R()GER D. CLEM, JR. would fail to disclose material facts, which he
was under a legal, professional, and contractual duty to disclose, to detainees appearing before
him, to friends and family of detainees appearing before him, and to the other authorized bonding
companies, including, but not limited to, his relationship with Defendant ALTON L. SKINNER,

II.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 5 of 14 Page|D #: 5

22. Defendant ROGER D. CLEM, JR. would place a telephone call to Defendant
ALTON L. SKINNER, II to arrange the bond of a detainee without presenting a list of authorized
bonding companies to the detainee

23, Defendant ROGER D. CLEM, JR. would place a telephone call to Defendant
ALTON L. SKINNER, ll to arrange for T.E.S. or S.D.S. to be present at the arraignment of a
detainee without being so requested by the detainee or a representative of the detainee and without
presenting a list of authorized bonding companies to the detainee

24. Defendant ALTON L. SKINNER, II would ensure that the underwriting of E~Z~
Out was maintained through Lexington National via use of the mail and interstate and foreign wire
transmissions

25. Defendant ALT()N L. SKINNER, II would ensure the collection of the bonding
fees, including the collection of funds retrieved via interstate and foreign wire transmission

All in violation of Title 18, United States Code, Section 1341, 1343, and 1349.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 6 of 14 Page|D #: 6

COUNTS TWO AND THREE
(Wire Fraud)

1. Paragraphs l through 14 of Count C)ne of this indictment are incorporated by
reference as though fully set forth herein.

2. On or about the dates listed in the chart below, in the Northern District of West
Virginia, the defendants ROGER D. CLEM, JR. and ALTON L. SKINNER, II, aiding and
abetting one another, devised and intended to devise a scheme and artifice to defraud and obtain
money and property from A-l Walton’s Bonding, Bill’s Bail Bonds, l\/l&l\/l Bonding, l\/linard’s
Bail Bonding, AAA Bail Bonds and Weatherholz Bonding, LLC by means of materially false and
fraudulent pretenses representations and promises and for the purpose of executing the scheme
and artifice to defraud and deprive, did knowingly transmit and cause to be transmitted in interstate
and foreign commerce, by means of wire communications certain signs and signals

THE SCHEME AND ARTIFICE TO DEFRAUD

3. The objects of the scheme and artifice to defraud were for the defendants to defraud
to defraud and obtain money and property from A-l Walton’s Bonding, Bill’s Bail Bonds l\/l&l\/l
Bonding, l\/linard’s Bail Bonding, AAA Bail Bonds and Weatherholz Bonding, LLC by Defendant
ROGER D. CLEl\/I, JR. making materially false and fraudulent representations to defendants
appearing before him and friends and family of defendants appearing before him.

MANNER AND MEANS ()F THE SCHEME AND ARTIFICE TO DEFRAUD
4. Paragraphs 18 through 25 of the l\/lanner and l\/leans of the conspiracy charged in

Count One of this lndictment are hereby incorporated by reference as though fully set forth herein,

as l\/lanner and l\/leans of the Scheme and Artifice to Defraud.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 7 of 14 Page|D #: 7

USE OF INTERSTATE WIRE COMMUNICATIONS
5. On or about the dates iisted in the chart below, in the Northern District of West
Virginia and elsewhere, the defendants R()GER D. CLEl\/I, JR. and ALTON L. SKINNER, II,
aiding and abetting one another, for the purpose of executing and attempting to execute the above
described scheme and artifice to defraud knowingly transmitted and caused to be transmitted by
means of wire communications in interstate and foreign commerce, the following writings and

signals as more specifically described below:

 

COUNT DATE DESCRIPTIGN OF WIRE COMMUNICATION

 

2 February 13, 2018 The defendants caused D.E.C. to obtain a cash advance, which
was processed via wire communications transmitted from
Sutton, West Virginia to a place outside of the State of West
Virginia.

3 February 17, 2018 The defendants caused S.E.C. to withdraw cash from an
automatic teller machine, which was processed via wire
communications transmitted from Weston, West Virginia to a
place outside the State of West Virginia.

 

 

 

 

 

 

Each of the wire communications listed above constituting a separate and distinct violation

of Title 18, United States Code, Sections 1343 and 2.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 8 of 14 Page|D #: 8

COUNTS F()UR AND FIVE

 

(l\/lail Fraud)

l. Paragraphs 1 through 14 of Count One of this lndictment are incorporated by
reference as though fully set forth herein.

2. On or about the dates listed in the chart below, in the Northern District of West
Virginia, the defendants ROGER D. CLEM, JR. and ALTON L. SKINNER, II, aiding and
abetting one another, devised and intended to devise a scheme and artifice to defraud and obtain
money and property from A-l Walton’~s Bonding, Bill’s Bail Bonds l\/l&l\/i Bonding, l\/linard’s
Bail Bonding, AAA Bail Bonds, and Weatherholz Bonding, LLC by means ofmaterially false and
fraudulent pretenses representations and promises and for the purpose of executing the scheme
and artifice to defraud and deprive, did deliver and cause to be delivered by mail according to the
direction thereon, a matter and thing, as more specifically described below.

THE SCHEME AND ARTIFICE TO DEFRAUD

3. The objects of the scheme and artifice to defraud were for the defendants to defraud
to defraud and obtain money and property from A-l Walton’s Bonding, Bill’s Bail Bonds, l\/l&l\/l
Bonding, l\/linard’s Bail Bonding, AAA Bail Bonds and Weatherholz Bonding, LLC by Defendant
ROGER D. CLEl\/I, JR. making materially faise and fraudulent representations to defendants
appearing before him and friends and family of defendants appearing before him.

l\/[ANNER AND MEANS ()F THE SCHEME AND ARTIFICE T() DEFRAUD

4. Paragraphs 18 through 25 of the Manner and l\/leans of the conspiracy charged in

Count One of this indictment are hereby incorporated by reference as though fully set forth herein,

as Manner and l\/leans of the Scheme and Artifice to Defraud.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 9 of 14 Page|D #: 9

USE ()F MAIL
5. On or about the dates listed in the chart below, in the Northern District of West
Virginia and elsewhere, the defendants R()GER D. CLEM, JR. and ALTON L. SKINNER, II,
aiding and abetting one another, for the purpose of executing and attempting to execute the above
described scheme and artifice to defraud, knowingly delivered and caused to be delivered by mail

according to the direction thereon, the following matters and things

 

 

 

C()UNT DATE DESCRIPTION OF l\/IAILING
4 December 19, 2016 The defendants caused T.E.S. to mail a contract between Dave
Bourne Bail Bonds and T.E.S. to Dave Bourne Bail Bonds.
5 l\/larch 22, 2018 The defendants caused T.E.S. to mail two checks to Dave
Bourne Bail Bonds.

 

 

 

 

 

Each of mailings listed above constituting a separate and distinct violation of Title 18,

United States Code, Sections 1341 and 2.

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 10 of 14 Page|D #: 10

C()UNT SIX
(Obstruction of Justice)

On or about January 17, 2019, in Gilmer County, West Virginia, in the Northern District
of West Virginia, the defendant, ALTON L. SKINNER, II, did corruptly attempt to obstruct,
influence, and impede a Northern District of West Virginia grand jury investigation, an official
proceeding, by making the foilowing statements and representations during an interview
conducted in furtherance of said grand jury investigation: (1) his involvement with E-Z-Out had
been limited to conducting bank deposits handling the mail, and accompanying T.E.S. to meet
with clients and (2) he believed detainees had selected E-Z~()ut from a list posted in the Lewis

County courthouse; in violation of Title 18, United States Code, Section 1512(c)(2).

10

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 11 of 14 Page|D #: 11

COUNT SEVEN
(lj`alse Statement to a Federal Agent)

On or about January 17, 2019, in Gilmer County, West Virginia, in the Northern District
of West Virginia, in a matter within the jurisdiction of the executive branch of the Government of
the United States the defendant, ALTON L. SKINNER, II, did knowingly and willfully make a
materially false, fictitious fraudulent statement and representation, that is the defendant stated
and represented to a special agent of the lnternal Revenue Service-Criminal lnvestigation that: (l)
his involvement with E-Z-Out had been limited to conducting bank deposits handling the mail,
and accompanying T.E.S. to meet with clients when the defendant then and well knew that he had
collected clients from the Central Regional .lail and accepted payments from clients and (2) he
believed detainees had selected E-Z-Out from a list posted in the Lewis County courthouse, when
the defendant then and well knew that Lewis County l\/lagistrate Roger D. Clem, Jr. was
influencing detainees and the friends and family of detainees to select E-Z-Out; in violation of

Title 18, United States Code, Section 1001(a)(2).

11

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 12 of 14 Page|D #: 12

COUNT EIGHT
(Obstruction of Justice)

On or about February 27, 2019, in Lewis County, West Virginia, in the Northern District
of West Virginia, the defendant, R()GER D. CLEl\/I, .IR., did corruptly attempt to obstruct,
influence, and impede a Northern District of West Virginia grand jury investigation, an official
proceeding, by making the following statements and representations during an interview
conducted in furtherance of said grand jury investigation: (l) during arraignments he presents
detainees with a list of authorized bonding companies comprised of a collage of business cards
(2) he does not select the bonding company for the detainee; (3) he had not directed bonds to E~Z-
Out; (4) he asks defendants “which one do you want, l will call for you”; (5) if a defendant
voluntariiy appeared in court, he would not require the defendant to post a bond to remain free; (6)
no one had told him to stop calling E-Z-Out for defendants and (7) since the suspension of S.D.S.,
he had not admitted any defendants to the bail of E-Z-Out; in violation of Title 18, United States

Code, Section 1512(c)(2).

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 13 of 14 Page|D #: 13

FORFEITURE ALLEGATION

l. The allegations contained in Counts One through Five of this lndictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 98l(a)(l)(C) and Title 28, United States Code, Section 2461(c).

2. Upon conviction of the offenses in violation of Title 18, United States Code,
Sections 1341, 1343, and 1349 set forth in Counts One through Five of this lndictment, the
defendant, ALTON L. SKINNER, II, shall forfeit to the United States of America, pursuant to
Title 18, United States Code, Section 98l(a)(l)(C) and Title 28, United States Code, Section
246l(c), any property, real or personal, which constitutes or is derived from proceeds traceable to
the offense The property to be forfeited includes but is not limited to, a money judgment in the

amount of $ l 8,900.00.

3. lf any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty,

Case 2:19-cr-00019-TSK-I\/|.]A Document 1 Filed 05/07/19 Page 14 of 14 Page|D #: 14

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section
2461 (c).

A true bill,

/s/
Foreperson

 

/s/ William J. Powell
WlLLlAM J. POWELL
United States Attorney

Jarod J. Douglas
Assistant United States Attorney

14

